UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 18, 2010 MWI VETERINARY SUPPLY, INC. (Exact name of registrant as specified in its charter) Delaware 000-51468 02-0620757 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 651 S. Stratford Drive, Suite100, Meridian, ID 83642 (Address of principal executive offices)(Zip Code) (208) 955-8930 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Mary Patricia B. Thompson, Senior Vice President of Finance and Administration, Chief Financial Officer, James S. Hay, Vice President and Chief Information Officer, and John R. Ryan, Vice President of Marketing (collectively the “Executives”) have entered into pre-arranged stock trading plans to sell a limited number of their shares of MWI Veterinary Supply, Inc. (the “Company”) common stock for personal financial management purposes.These plans are designed to comply with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended, and the Company’s insider trading policies regarding stock transactions (the “10b5-1 Plans”), and in accordance with Rule 10b5-1 may be amended or terminated at any time. The 10b5-1 Plans entered into by Ms. Thompson, Mr. Hay and Mr. Ryan allow for the sale of a maximum of 9,439, 18,000 and 9,439 shares, respectively, of the Company’s common stock through November 30, 2011.The shares to be sold pursuant to these 10b5-1 Plans relate to stock options the Company granted to the Executives on June 18, 2002. Transactions made under the 10b5-1 Plans will be disclosed publicly through Form 4 filings with the Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MWI VETERINARY SUPPLY, INC. Date: November 23, 2010 By: /s/ Mary Patricia B. Thompson Mary Patricia B. Thompson Senior Vice President of Finance and Administration, ChiefFinancial Officer
